Fourth Court of Appeals
                                San Antonio, Texas
                                      August 18, 2022

                                   No. 04-22-00302-CR

                              Paulo Maximillian MIJANGOS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 543602
                     Honorable Wayne A. Christian, Judge Presiding


                                      ORDER
       The Appellant's Amended Second Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant's brief is due on or before September 21, 2022. No further extensions
absent extenuating circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court